DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2019, 01/30/2020, and 04/30/2021 are considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8-11, the limitations directed to the glossy resin layer being a translucent resin layer are indefinite in light of the Examples of the instant specification, as nearly all of the translucent resin layers of the Examples are said to be formed by transparent resins (see Examples 201-203, 205, 207-212; [0077]-[0099]). However, the instant specification also appears to provide a special definition of the property of “having translucency”, which is “being light transmissive and having many light reflections on the interface” [0025].
Although both transparent and translucent materials transmit light, the difference between transparency and translucency is the degree of light scattering achieved at the interface; transparent materials do not appreciably scatter light while translucent materials do as a result of differences in refractive indices within the material. Thus, it is not clear how the gravure- or screen-printed transparent resins of the instant Examples can be considered translucent resin layers according to the above meaning of “having translucency” if they are made of transparent resin. Because of this, it is not clear if the glossy resin layer must be a translucent resin layer in order to satisfy the limitations of claims 8-11, or if a layer formed of a transparent resin may also satisfy these limitations.
Regarding claim 6, the limitation reciting “wherein the brilliant resin layer is a layer having optical properties selected from the group consisting of metallic glossiness, 
Regarding claims 4-5, 7, and 12-14, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 6,228,804) in view of Senga et al. (US 2006/0166822).
Regarding claims 1, 3, and 4, Nakashima teaches a color-change material (1; discoloring body) comprising a reversibly thermochromic layer, non-color-changing layer, or color-changing porous layer (glossy resin layer), a porous layer containing a low-refractive-index pigment dispersed in a binder resin, and a substrate (4; supporting body) and changes its color in response to heat or water (Abstract; col 1, Ln 35-41; col 2, Ln 40-65). Nakashima teaches that each of the reversibly thermochromic layer, the non-color-changing layer, or the color-changing porous layer may include a metalescent pigment such as mica coated with titanium dioxide (col 10, Ln 59-col 11, Ln 7), thus, these layers are considered to meet the limitation requiring that the glossy resin layer is a brilliant resin layer.
Nakashima further teaches that the reversibly thermochromic layer, non-color-changing layer, and color-changing porous layer may each be provided in the form of an image pattern layer bearing characters, symbols, figures, etc. according to the desired appearance of the color-change material (col 11, Ln 11-15), and further teaches varying 
However, in the analogous art of decolorable materials, Senga et al. teaches a reversible thermochromic display article (1; discoloring body) comprising a substrate (2), a heat coloration image (3), and a heat decoloration image (4) formed in that order (Abstract, [0014], Fig. 5). Senga et al. teaches that the heat coloration image and the heat decoloration image are superposed such that the decoloration image partly overlies the coloration image, in which the ratio of the area the decoloration image is formed to the area the decoloration image is not formed is within the range of 20% to 99% with respect to a 1 cm square [0089]. Senga et al. further explains that the area ratio is set within the above range in order to enable the change in appearance of the underlying pattern to be easily viewed while concealing any unwanted residual color of the underlying layer in its decolored state ([0090]-[0094]).
Given that Nakashima also seeks to provide a color-change material capable of achieving a wide variety of appearances under different conditions (col 1, Ln 42-51; col 10, Ln 1-4), it would have been obvious to one of ordinary skill in the art to modify the color-change material of Nakashima by specifying an area ratio of the glossy resin layer with respect to a 1 cm square at any position in the underlying porous layer within the 
Furthermore, Senga et al. teaches that the area ratio is preferably set to 20% to 99%, more preferably 30% to 95% per cm2 ([0089], [0092]), which overlaps the ranges of claims 1 and 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 2, Nakashima in view of Senga et al. teaches all of the limitations of claim 1 above. As noted above, the combination of Nakashima in view of Senga et al. teaches the limitation requiring that the area ratio of the glossy resin layer is 1% to 95% area the decoloration image is formed to the area the decoloration image is not formed is within the range of 20% to 99%, preferably 30% to 95%, with respect to a 1 cm square in order to enable the color change of the underlying layer to be recognized while concealing unwanted residual color in the underlying layer ([0089]-[0094]). Therefore, although Senga et al. does not expressly define the area ratio with respect to a 1 mm square, it would have been obvious to one of ordinary skill in the art to specify the same area ratio per 1 mm2 in a case where the pattern of the glossy resin layer is provided at a higher resolution in order to achieve the same effects.
Regarding claim 6, Nakashima in view of Senga et al. teaches all of the limitations of claim 3 above. As noted above, Nakashima teaches that the reversibly thermochromic layer, non-color-changing layer, and color-changing porous layer can 
Regarding claim 8, Nakashima in view of Senga et al. teaches all of the limitations of claim 1 above, and Nakashima further teaches an embodiment wherein the color-change material (1; discoloring body) comprises a substrate (4; supporting body) having a non-color-changing image pattern layer (51), a porous layer (3), and a color-changing porous image pattern layer (61; glossy resin layer) formed thereon (Example 16; Fig. 16; col 29, Ln 24-col 30, Ln 41). Nakashima teaches that the color-changing porous image pattern layer contains a reversibly thermochromic material dispersed in a binder resin such that the layer becomes translucent upon immersion in warm water having a temperature of about 40 °C (col 29, Ln 45-col 30, Ln 35). Thus, the color-changing porous image pattern layer of Example 16 of Nakashima is considered to meet the limitation requiring that the glossy resin layer is a translucent resin layer.
Regarding claim 9, Nakashima in view of Senga et al. teaches all of the limitations of claim 8 above. As noted above, Senga et al. teaches that the area ratio is preferably set to 20% to 99%, more preferably 30% to 95% per cm2 ([0089], [0092]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie
Regarding claim 11, Nakashima in view of Senga et al. teaches all of the limitations of claim 8 above, and Nakashima further teaches that the color-change material may further comprise a protective layer or a light stabilizer layer containing ultraviolet absorbers, antioxidants, aging inhibitors, singlet oxygen quenchers, ozone quenchers, visible ray absorbers, or infrared absorbers may be suitably formed (col 11, Ln 15-22). Although Nakashima does not expressly teach forming the protective layer on the translucent resin layer, it would have been obvious to one of ordinary skill in the art to arrange the protective layer on the translucent resin layer in order to protect the translucent resin layer and underlying porous layer from damage caused by ultraviolet radiation, infrared radiation, oxidation, or the like.
Regarding claims 12 and 13, Nakashima in view of Senga et al. teaches all of the limitations of claim 1 above, and Nakashima further teaches an embodiment wherein the color-change material (1; discoloring body) comprises a substrate (4; supporting body) having a non-color-changing image pattern layer (51; colored layer), a porous layer (3), and a color-changing porous image pattern layer (61; glossy resin layer) formed thereon (Example 16; Fig. 16; col 29, Ln 24-col 30, Ln 41). Nakashima teaches that the non-color-changing ink can contain a fluorescent dye or pigment (col 11, Ln 3-7), and in the embodiment of Example 16, the non-color-changing image pattern layer is made of pink, yellow, and blue colored inks (col 29, Ln 24-29).
Regarding claim 14, Nakashima in view of Senga et al. teaches all of the limitations of claim 1 above, and Nakashima further teaches that the substrate can be a cloth such as woven, knit, braided, or nonwoven fabrics (col 8, Ln 10-14).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 6,228,804) in view of Senga et al. (US 2006/0166822) as applied to claim 3 above, and further in view of Ukai (JP 2007-030345, machine translation via EPO provided).
Regarding claim 5, Nakashima in view of Senga et al. teaches all of the limitations of claim 3 above, and although Nakashima further teaches that the substrate may have a thickness on the order of 50 µm (col 23, Ln 27-30), the combination of references does not expressly teach a thickness of the brilliant resin layer.
However, in the analogous art of decorative materials having a brilliant appearance, Ukai teaches a printed matter (10) comprising a brilliant solid layer (1; brilliant resin layer) containing a brilliant pigment provided on printed layers (2, 3) and a base material (4A) (Fig. 1, [0018]). Similar to Nakashima, the brilliant pigment of Ukai may be a pearl pigment or metallic pigment, such as titanium dioxide-coated mica ([0027]), and the thickness of the brilliant solid layer is set within the range of 1 to 20 µm according to the intended use of the printed matter [0026].
Given that the articles of Nakashima, Senga, and Ukai are all used for similar applications such as decorative materials, sheets, or papers, ornaments, or printed matter (Nakashima, col 11, Ln 39-52; Senga, [0002], [0171]; Ukai, [0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discoloring body of Nakashima in view of Senga et al. by setting a thickness of the brilliant resin layer within the claimed range, as taught by Ukai, based on the art-recognized suitability of this thickness for an intended use as a brilliant resin layer of a decorative material. See MPEP 2144.07. Furthermore, Senga et prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 7, Nakashima in view of Senga et al. teaches all of the limitations of claim 3 above but does not expressly teach the discoloring body further comprising an adhesive resin layer between the porous layer and the brilliant resin layer. However, in the analogous art of decorative materials having a brilliant pattern, Ukai teaches a printed matter (10) comprising a brilliant solid layer (1; brilliant resin layer) containing a brilliant pigment provided on printed layers (2, 3) and a base material (4A) (Fig. 1, [0018]). Ukai further teaches that a primer layer (adhesive layer) may be interposed between any two layers as necessary in order to strengthen the adhesive force between the layers [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discoloring body of Nakashima in view of Senga et al. by providing an adhesive layer between the porous layer and the brilliant resin layer, as suggested by Ukai, in order to strengthen the adhesive force between the layers.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 6,228,804) in view of Senga et al. (US 2006/0166822) as applied to claim 8 above, and further in view of Ito et al. (JP 2009-119611, cited on IDS, machine translation via EPO provided).
Regarding claim 10, Nakashima in view of Senga et al. teaches all of the limitations of claim 3 above, and although Nakashima further teaches that the substrate may have a thickness on the order of 50 µm (col 23, Ln 27-30), the combination of references does not expressly teach a thickness of the brilliant resin layer.
However, in the analogous art of discolorable materials, Ito et al. teaches a water discolorable laminate (discoloring body) comprising a support, a porous layer having a low refractive index pigment dispersed in a binder resin formed on the support, and a protective layer (translucent resin layer) provided on the porous layer ([0005]-[0007], [0010]). Ito et al. teaches specifying a thickness of the protective layer to achieve sufficient film strength and desired transparency, wherein if the layer is made too thick then its transparency is lowered such that a clear color change of the porous layer cannot be visually recognized [0010]. Ito et al. further teaches examples where the protective layer is formed by screen printing at a thickness of 5 µm ([0013], [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discoloring body of Nakashima in view of Senga et al. by setting a thickness of the translucent resin layer within the claimed range, as taught by Ito et al., in order to achieve a layer having sufficient strength and an appropriate level of translucency to enable a clear color change of the porous layer to be observed.
Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP 2002-067200, cited on IDS) in view of Yasuda (JP 2006-116889, machine translation via EPO provided).
Regarding claims 1-4, 8, and 9, Nakajima teaches a discolorable laminate (1; discoloring body) comprising a support (2; supporting body), a porous layer (3), and a layer of glittering minute pieces (4; glossy resin layer) formed on the porous layer (Figs. 1-3, [0017], [0046]). Nakajima teaches that the porous layer is a layer in which a low refractive index pigment is dispersed in a binder resin, such that the porous layer and thus the appearance of the discolorable laminate changes upon exposure to water ([0001], [0006], [0023]).
Nakajima teaches that the glittering minute pieces may be formed from a variety of materials including polymeric transparent thin films, such as a transparent thin film having light scattering and visible light transmittance or a transparent multilayer film comprising 100 or more polymeric layers having different refractive indices [0020]. Nakajima further teaches that the pieces can be made of pearl glossy micropieces such as titanium dioxide-coated mica or glass [0021]. Thus, Nakajima teaches that the layer of glittering minute pieces (glossy resin layer) can be in the form of a translucent resin layer or a brilliant resin layer.
Although Nakajiima illustrates that the glittering pieces are formed on the porous layer such that the occupancy area ratio is less than 100% (Figs. 1-5), the reference does not expressly teach an occupancy area ratio of the layer of glittering pieces with respect to the porous layer. However, in the analogous art of color-changing decorative laminates, Yasuda teaches a brilliant photochromic body (1; discoloring body) 
Yasuda teaches that a surface area ratio between the portion of the photochromic layer in which the glittering pieces are not fixed to the portion of the photochromic layer in which the pieces are fixed is within the range of 1:1 to 100:1 ([0019]), which corresponds to an occupancy area ratio of about 1% to 50% as claimed. Yasuda further teaches that a surface area ratio within the range of 1.5:1 to 80:1, or about 1.2% to 40%, is preferable and that the area ratio is set within this range in order to achieve a unique visual effect wherein the brilliant effect of the glittering pieces and the color change effect of the underlying photochromic layer can both be clearly visualized [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discolorable laminate of Nakajima by specifying an area ratio of the glossy resin layer at any position in the underlying porous layer within the claimed range, as taught by Yasuda, in order to enable both the visual effect of the brilliant glittering pieces and the color change of the underlying photochromic layer to be clearly visualized. Although Yasuda does not expressly define the area ratio with respect to a 1 cm or a 1 mm square, it would have been obvious to one of ordinary skill in the art to specify the area ratio per 1 cm2 or per 1 mm2 based on the desired resolution of the pattern of the glossy resin layer. Furthermore, Yasuda teaches that the area ratio is preferably set to 1% to 50%, more preferably 1.2% to 40% ([0019]), which overlaps the ranges of claims 1, 2, 4, and 9. It is well settled that where prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 6, Nakajima in view of Yasuda teaches all of the limitations of claim 3 above, and Nakajima further teaches that the glittering minute pieces (brilliant resin layer) can exhibit the optical properties of light coherency, iris, holographic, metallic luster, and pearl luster ([0004], [0017]-[0018]).
Regarding claim 7, Nakajima in view of Yasuda teaches all of the limitations of claim 3 above, and Nakajima further teaches that the glittering minute pieces (brilliant resin layer) can be fixed to the porous layer via an adhesive resin layer ([0018], [0030], [0032], [0034]; Examples 3-5).
Regarding claim 11, Nakajima in view of Yasuda teaches all of the limitations of claim 8 above, and while Nakajima does not expressly teach a protective layer, Yasuda further teaches that a transparent resin layer (protective layer) can be provided on the uppermost layer of the brilliant photochromic body in order to prevent peeling of the glittering minute pieces due to scratching and to improve durability and light resistance (Fig. 2, [0020]).
Since the translucent resin layers of Nakajima and Yasuda are both formed of glittering minute pieces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discoloring body of Nakajima in view of Yasuda by applying a protective layer on the translucent resin layer, as taught by Yasuda, in order to improve durability and light resistance of the 
Regarding claims 12 and 13, Nakajima in view of Yasuda teaches all of the limitations of claim 1 above, and Nakajima further teaches that a non-discoloring layer (5; colored layer) may be formed between the support (2) and the porous layer (3) in a fluorescent color such as yellow (Fig. 3, [0016], [0032]-[0033]).
Regarding claim 14, Nakajima in view of Yasuda teaches all of the limitations of claim 1 above, and Nakajima further teaches that the support (supporting body) can be made of a variety of materials including cloth (fabric) [0005].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akaha (JP 2004-351840, machine translation via EPO provided) teaches a decorative building material comprising a transparent brilliant pattern layer (30) formed of glittering foil pieces (31) dispersed in a transparent resin (32), wherein a transparent resin layer (40) may be formed over the entire upper surface of the decorative material (200) (Fig. 1).
Similar to Senga et al., Nakashima (US 2002/0150737) teaches a water-discoloring printed matter (1) having an upper layer (5) and a lower layer (4) formed on a support (2), wherein the upper layer is formed at a particular area ratio in order to enable the designs of both layers to be seen in both dry and water-absorbed states ([0029]-[0032], Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785